DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/22 has been entered.  Claims 1, 59 and 61 have been amended.  Claims 15, 21, 60 and 65 have been cancelled. Claims 3-5, 9-14, 17, 20, 22-23, 25-58 and 62 were previously cancelled.  Accordingly, claims 1-2, 6-8, 16, 18-19, 24, 59, 61, 63-64 and 66-67 are pending and under examination. 

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, 16, 18-19, 24, 59, 61, 63-64 and 66-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Claim 1 is vague and indefinite because it is unclear what relationship exists between the plurality of different peptides on distinct features of the array and the set of peptides on the peptide array.  The claim does not make clear if the set of peptides recited in step (b) are the different peptides on distinct features of the array, if the distinct features on the array are the set, if different areas of the array comprise a plurality of peptide and each area has different peptides and this is somehow correlated with a set or if the applicant intends something else.  The claims appear to be missing essential elements for what the applicant is trying to encompass.  The specification in paragraphs 0035-0036 discloses differential patterns on a peptide array and differential binding of autoantibodies resulting in specific binding patterns or signatures indicative of the disease.  However, the current claims fail to make clear what are the relationships of the different peptides, distinct features and sets of peptides.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.   
         Claim 1, step (c) the recitation “reference group having a range of autoimmune disease activities” is vague and indefinite.  The specification does not provide a definition for the phrase.  Further, the specification does not provide a definition or specific guidance for what is encompassed by “range of autoimmune disease activities”. It is unclear if Applicant intends subjects not having the disease and subjects having an autoimmune disease or different types of autoimmune disease or if Applicant intends symptoms of SLE or symptoms of other autoimmune diseases or if Applicant intends something else. The claim further recites “wherein the range of autoimmune disease activities is determined by the presence of one or more clinical conditions comprising high anti-dsDNA antibodies…..”.  However, the claim fails to make clear how these limitations determine the range of disease activities and further causes confusion as to what the applicant is doing or intends.    Further, step (c) does not recite anything about the peptide array being used with the reference group or if different array are used. Thus, the metes and bounds of the claim cannot be ascertained.  Applicant is also reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.
          Claim 59 is vague and indefinite because it is unclear what relationship exists between the plurality of different peptides on distinct features of the array and the set of peptides on the peptide array.  The claim does not make clear if the set of peptides recited in step (b) are the different peptides on distinct features of the array, if the distinct features on the array are the set, if different areas of the array comprise a plurality of peptide and each area has different peptides and this is somehow correlated with a set or if the applicant intends something else.  The claims appear to be missing essential elements for what the applicant is trying to encompass.  The specification in paragraphs 0035-0036 discloses differential patterns on a peptide array and differential binding of autoantibodies resulting in specific binding patterns or signatures indicative of the disease.  However, the current claims fail to make clear what are the relationships of the different peptides, distinct features and sets of peptides.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.  
          Claim 59, step (c) the recitation “reference group having a range of autoimmune disease activities” is vague and indefinite.  The specification does not provide a definition for the phrase.  Further, the specification does not provide a definition or specific guidance for what is encompassed by “autoimmune disease activities”. It is unclear if Applicant intends subjects not having the disease and subjects having an autoimmune disease or if Applicant intends symptoms of SLE or symptoms of other autoimmune diseases or if Applicant intends something else.  The claim further recites “  wherein the range of autoimmune disease activities is determined by the presence of one or more clinical conditions comprising high anti-dsDNA antibodies…..”. However, the claim fails to make clear how these limitations determine the range of disease activities and further causes confusion as to what the applicant is doing or intends. Further, step (c) does not recite anything about the peptide array being used with the reference group or if different array are used.  Thus, the metes and bounds of the claim cannot be ascertained.  Applicant is also reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims. 

Allowable Subject Matter
Claims 1-2, 6-8, 16, 18-19, 24, 59, 61, 63-64 and 66-67  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The prior art of record does not teach nor fairly suggest the peptide array comprises one or more sequence motifs selected from the group consisting of SEQ ID NOS 16-47 in a method as currently recited.  Further, this limitation imposes a meaningful limit on the judicial exception and applicants arguments submitted in the response filed 06/14/21 that the claims provide an improvement in the technical field and notification of paragraphs 0029-0034 in the specification provide evidence that the claim is patent eligible.

Response to Arguments
Applicant's arguments filed 07/22/22 have been fully considered but they are not persuasive.  
112(b) Rejections:
Applicant argues that the phrase at issue “reference group having a range of autoimmune disease activities” is supported throughout the application, including at least at paragraphs [0004], [0008], [0109] and [0116]. However, solely to expedite the prosecution, claims 1 has been amended to incorporate the subject matter of claim 21, which is not under the indefiniteness rejection. Similarly, claim 59 has been amended to incorporate the subject matter of claims 65, which is not under the indefiniteness rejection. Claim 61 has been amended to update the antecedent basis since claim 61 depends from claim 59. As amended claim 59 is clear and definite, its dependent claim 61 is also clear and definite.
This argument is not found persuasive because the added limitations of “wherein the range of autoimmune disease activities is determined by the presence of one or more clinical conditions comprising high anti-dsDNA antibodies…..”  does not make clear what the applicant intends by reference group having a range of autoimmune disease activities and causes further confusion because it is unclear how these clinical conditions determine the range of autoimmune disease activities for the reference binding signals.  Further as stated above and in the previous office actions the specification does not provide a definition for the phrase and even though the applicant uses the phrase in the specification this does not provide for a definition or clear understanding of what the phrase encompasses or what the applicant specifically intends.

Conclusion
           No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1678